Citation Nr: 1328850	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-47 837	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 2005, for the grant of entitlement to service connection for transitional lumbosacral vertebra fused with sacrum; compression fracture, L3, L4, and L5.

2.  Entitlement to an effective date earlier than June 6, 2005, for the grant of entitlement to service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran in this case served on active duty from August 1964 to February 1965 and from June to October 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted entitlement to service connection for the disabilities indicated on the title page and assigned an effective date of June 6, 2005 for each.  The Veteran timely appealed the assigned effective dates.


FINDING OF FACT

On August 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant requested in his August 2013 statement that all pending issues before the Board be withdrawn.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. HAGER
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


